DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the date the
last of Seller or Buyer to this Agreement executes the same (the “Effective
Date”), by and between FRED’S STORES OF TENNESSEE, INC., a Delaware corporation
(the “Seller”), and R.A. WILSON ENTERPRISES, INC., an Arkansas corporation (the
“Buyer”).

WHEREAS, on September 9, 2019 (the “Petition Date”), Seller and its affiliates
(the “Debtors”) filed voluntary petitions for relief under the chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), commencing cases (the “Chapter 11 Cases”)
which are being jointly administered under the caption In re Fred’s Inc.,
No. 19-11984 (CSS); and

WHEREAS, Seller is continuing to manage its properties and operate its business
as a debtor-in-possession under the jurisdiction of the Bankruptcy Court and in
accordance with applicable provisions of the Bankruptcy Code; and

WHEREAS, Seller’s ability to consummate the transactions set forth in this
Agreement is subject to the Order (I) Establishing Procedures for the Sale of
Debtors’ Real Estate Assets, (II) Authorizing the Debtors to Retain and
Compensate Real Estate Brokers in Connection Therewith, (III) Approving Stalking
Horse Bid Protections and (IV) Granted Related Relief dated December 27, 2019
(“Bidding Procedures Order”), entered by the Bankruptcy Court, entry of a final
order approving any transaction (as contemplated in the Bidding Procedures
Order) (a “Sale Order”) and the requirements generally applicable to Bankruptcy
debtors, including debtors’ obligations to consider higher or better offers (the
Bidding Procedures Order, the Sale Order and operation of applicable U.S.
Bankruptcy law collectively, hereinafter “Bankruptcy Requirements”; and

WHEREAS, Buyer desires to purchase the Property (as defined below) from Seller,
and Seller desires to sell, convey, and transfer to Buyer the Property in a sale
authorized by the Bankruptcy Court pursuant to, inter alia, sections 105 and 363
of the Bankruptcy Code, all on the terms and subject to the conditions set forth
in this Agreement and the Bidding Procedures Order and any additional terms that
may be included in a Sale Order; and

WHEREAS, the Property shall be conveyed to Buyer pursuant to the Sale Order free
and clear of liens, claims, interests, or encumbrances (collectively, the
“Interests”), pursuant to Sections 105 and 363 of the Bankruptcy Code, and Rules
6004 and 6006 of the Federal Rules of Bankruptcy Procedure, all in the manner
and subject to the terms and conditions set forth in this Agreement and the Sale
Order and in accordance with other applicable provisions of the Bankruptcy Code
and the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware.

NOW THEREFORE, Buyer and Seller hereby agree as set forth below:

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

1. SALE AND PURCHASE.

Subject to the Bankruptcy Requirements, Seller agrees to sell, assign, transfer
and convey to Buyer, and the Buyer agrees to purchase from Seller all of
Seller’s right, title and interest in and to the following:

(a) Those certain tracts or parcels of land described on Exhibit “A” attached
hereto and by this reference made a part hereof; and

(b) All of Seller’s right, title and interest in and to any improvements,
appurtenances, rights, easements, rights-of-way, tenements and hereditaments
incident thereto (but excluding personal property, including, without
limitation, inventory, fixtures, furniture and equipment) and to all strips and
any land lying in the bed of any street, if any.

The property described in subsections 1(a) and 1(b) is collectively referred to
herein as the “Property.”

2. PURCHASE PRICE AND PAYMENT.

(a) In consideration of the conveyance of the Property to Buyer, Buyer shall pay
to Seller the sum of Nine Million Five Hundred Thousand and No/100 Dollars
($9,500,000.00) (the “Purchase Price”).

(b) At or before Closing, Seller and Buyer will allocate the Purchase Price in
accordance with the provisions of section 1060 of the Internal Revenue Code. Not
less than ten (10) days prior to Closing, Buyer shall deliver to Seller Buyer’s
determination of the allocation of the Purchase Price. Unless Seller, not less
than five (5) days prior to Closing objects in writing showing its rationale
with detailed, valid valuation principles for why said allocation is improper,
Seller shall be deemed to have agreed to Buyer’s allocation. Notwithstanding the
foregoing, the allocations contemplated by this Section 2(b) shall not be
binding on Seller or any third party for any other purpose, including, without
limitation, the Bankruptcy Requirements.

(c) Within one (1) business day of the Effective Date, Buyer shall pay to First
American Title Insurance Company (the “Escrow Agent” or “Title Company”), by
wire transfer pursuant to the wiring instructions on Exhibit “B” attached hereto
and by this reference made a part hereof, the sum of Nine Hundred Fifty Thousand
and No/100 Dollars ($950,000.00) as an earnest money deposit, amounting to 10%
of the Purchase Price. Such sum, together with any interest earned thereon and
any additions thereto are hereinafter collectively referred to as the “Deposit.”
The Escrow Agent may, if possible, but shall not be required to, invest such sum
in interest bearing obligations of a national bank or banking association in the
area in which Escrow Agent is located. The Deposit shall not become property of
the Debtors absent a further order of the Bankruptcy Court that Buyer is not
entitled to a return of its deposit, provided, however, that the Deposit shall
be applied as a credit to Buyer against the Purchase Price in the event the sale
contemplated hereby is consummated. Buyer agrees to sign all forms required in
connection with Escrow Agent’s holding and investing the Deposit, such as IRS
and bank account forms and reports, and for such purposes the Deposit shall be
considered the property of Buyer until such time as Escrow Agent disburses the
Deposit to another party. The preceding sentence shall not change in any way the
other provisions in this Agreement concerning Escrow Agent’s holding and
disbursing the Deposit.

 

-2-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

(d) Notwithstanding anything to the contrary contained herein, One Hundred
Dollars ($100.00) of the Deposit (the “Independent Consideration”) is
non-refundable to Buyer upon deposit with the Escrow Agent, is fully earned by
Seller for entering into this Agreement, and shall be paid to Seller at Closing
(as defined below) or the earlier termination of this Agreement. The Independent
Consideration shall be applied against the Purchase Price at Closing, if any.

(e) The Purchase Price (less credit for the Deposit which shall be paid to
Seller at Closing, and any adjustments for any pro-rations and expenses as
provided in this Agreement) shall be paid by wire transfer to Seller at Closing.

3. PROPERTY CONVEYED “AS IS.”

OTHER THAN AS EXPRESSLY STATED TO THE CONTRARY IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO MATTERS OF
TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITIONS,
AVAILABILITY OF ACCESS, INGRESS OR EGRESS, PROPERTY VALUE, OPERATING HISTORY,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING
RELATING TO OR AFFECTING THE PROPERTY. BUYER AGREES THAT WITH RESPECT TO THE
PROPERTY, BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR
INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR OF SELLER’S BROKERS,
AGENTS OR EMPLOYEES. BUYER REPRESENTS THAT IT IS A KNOWLEDGEABLE BUYER OF REAL
ESTATE AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER’S
CONSULTANTS, AND THAT BUYER WILL CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND SHALL RELY UPON SAME, AND, UPON CLOSING, SHALL ASSUME
THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS
AND INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER
SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS”, WITH ALL FAULTS, AND THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER OR ANY THIRD
PARTY. THE TERMS AND CONDITIONS OF THIS SECTION 3 SHALL EXPRESSLY SURVIVE THE
CLOSING.

 

-3-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

4. SURVEYS.

The Property is being sold AS IS with all faults. Buyer, at Buyer’s expense, may
have the Property surveyed and certified by a registered land surveyor in
accordance with applicable statutes. Buyer shall, if surveys are obtained,
deliver originals thereof to Seller and to the Title Company prior to Closing
that shall be certified to Seller at Seller’s request.

5. TITLE.

Subject to the Bankruptcy Requirements, Seller shall convey title to the
Property by special warranty deed subject to (i) current ad valorem taxes and
assessments, (ii) zoning and other ordinances affecting the Property, (iii) all
matters which would be shown by a current accurate survey and inspection of the
Property, (iv) those certain lease agreements between Seller, as landlord, and
certain tenants affecting the portion of the Property indicated on Exhibit A
(collectively, the “Lease”), and (v) all matters of record (the foregoing items
(i) – (v) being hereinafter referred to collectively as the “Permitted Title
Exceptions”)). Subject to the Sale Order, with the exception of the Permitted
Title Exceptions, title to the Property shall be good and marketable and such as
will be insured by the Title Company at its regular rates for regular risks
pursuant to the standard stipulations and conditions of an ALTA policy of
owner’s title insurance. Prior to Closing, Buyer shall obtain from the Title
Company and deliver to Seller owner’s title insurance commitments for the
Property and may notify Seller in writing of any valid objections to the
Permitted Title Exceptions. In the event Buyer does not notify Seller of any
unacceptable defects in the Permitted Title Exceptions, Buyer shall have waived
the right to object to same, and shall have agreed to accept title subject to
the Permitted Title Exceptions. In the event Buyer notifies Seller of any
defects to the Permitted Title Exceptions, Seller shall notify Buyer as to which
title defects Seller shall cure or refuse to cure; provided, in no event shall
Seller be obligated to cure any such defects. If Seller fails to give Buyer
written notice as to which title defects Seller shall cure or refuse to cure,
Seller shall be deemed to have refused to cure such title defects. Buyer shall
have one business day from receipt (or deemed receipt) of Seller’s notice in
which to elect to accept the Property subject to such matters without deduction
from the Purchase Price, or to decline to accept the Property in which event the
Deposit (less the Independent Consideration) shall be returned to Buyer, and
this Agreement shall terminate, and the parties shall have no further
obligations hereunder, except as to matters which expressly survive as set forth
in this Agreement. If Buyer fails to give Seller written notice of Buyer’s
election by the end of said one (1) business day period, then Buyer shall be
deemed to have elected to accept the Property subject to the Permitted Title
Exceptions without deduction from the Purchase Price. If Seller satisfies all
such title defects that Seller has agreed to satisfy prior to Closing, then the
transaction contemplated hereby shall be closed in accordance with its terms. If
Seller does not satisfy all such title defects that Seller has agreed to satisfy
on or before the Closing, then Buyer shall have the right to elect on or before
the date of Closing either: (i) not to close the transaction contemplated hereby
in which event the Deposit (less the Independent Consideration) shall be
refunded to Buyer, this Agreement shall terminate, and the parties shall have no
further obligations hereunder, except as to matters which expressly survive as
set forth in this Agreement, or (ii) to close the transaction contemplated
hereby without regard to such unsatisfied defects and encumbrances, in which
event the transaction contemplated hereby shall be closed in accordance with its
terms, without a reduction in Purchase Price. The provisions of this Section 5
shall survive the Closing.

 

-4-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

6. COVENANTS AND CONDITIONS OF SETTLEMENT.

On the date of Closing, Seller shall execute and deliver a special warranty deed
for each portion of the Property (collectively, the “Deeds”) to Buyer in the
general form attached hereto as Exhibit “C”. Seller and/or Buyer shall execute
one or more closing statements, a FIRPTA certificate, a Seller’s Affidavit in
the general form attached hereto as Exhibit “D”, an assignment and assumption of
lease substantially in the form attached hereto as Exhibit “E”, and such other
documents as may be reasonably required to complete Closing and accomplish
transfer of the Property to Buyer hereunder.

7. FURTHER ENCUMBRANCES.

Seller hereby covenants and agrees that from and after the Effective Date until
the earlier of the termination of this Agreement or the date of Closing, that
Seller shall not, without the prior written consent of Buyer (not to be
unreasonably withheld, conditioned or delayed), grant or otherwise voluntarily
create or consent to the creation of any easement, restriction, lien or
encumbrances affecting the Property.

8. CLOSING AND CLOSING DATE.

Subject to the Sale Order and Section 36 of this Agreement, the consummation of
this sale by Seller and the purchase by Buyer of the Property (the “Closing”)
shall be held on or before 5:00 p.m. Eastern Standard Time on or before
November 15, 2019, at a time and place selected by the parties (the “Closing
Date”), but if none is selected in escrow with the Escrow Agent.

9. APPORTIONMENTS.

Except as otherwise set forth below, Buyer shall be responsible for the payment
of any title clearance costs. Seller shall be responsible for the payment of all
ad valorem taxes and assessments applicable to the Property as of the Closing
Date, except to the extent such taxes are paid directly by the tenant to the
taxing authority under the Lease. If after Closing any city, county, or state
level taxing authority issues or remits to Buyer any refunds, repayments of
taxes, or corrected tax billings that reduce the tax obligation for any periods
of time that the Property was under the ownership and control of Seller and for
which Seller has paid or been charged for the taxes, Buyer shall remit or refund
those monies back to Seller for its pro-rated period of ownership. Buyer shall
cooperate with Seller by providing to Seller any documentation or evidence of
such tax reductions or other reasonably requested materials that Buyer has in
its records or receives.

Collected rents, revenues and other income (collectively, “Rents”) shall be
prorated such that: (i) Seller will be entitled to retain any Rents accruing for
the period prior to the Closing Date; and (ii) Buyer will receive a credit for
all Rents for the month of Closing from and after the Closing Date. For Rents
received after the Closing by either Seller or Buyer for the month in which the
Closing Date occurs, the receiving party agrees to promptly remit to the other
party its share of such Rents as set forth in the preceding sentence. Prepaid
Rents received by Seller as of the Closing Date shall be credited to Buyer at
Closing. In the event any delinquent Rents (Rents due prior to

 

-5-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

the month in which the Closing Date occurs but has not been made as of the
Closing Date) are collected by either Seller or Buyer from the tenant under the
Leases after Closing, Buyer will: (i) first apply any such amounts against the
amounts then due Buyer relating to the period accruing during and after the
months in which the Closing occurred and, then (ii) remit to Seller the balance,
if any, owed Seller for any period prior to the month in which the Closing
occurred.

The provisions of this Section 9 shall survive the Closing.

10. CLOSING COSTS.

Seller shall pay Seller’s attorneys’ fees and its pro-rata share of ad valorem
taxes and assessments (as described in Section 9). Buyer shall pay the cost of
Buyer’s inspections, the cost to record the Deeds and any state transfer tax
associated with recording the Deeds, any other recording fees for the sale or
Buyer’s loan, any sales taxes, the cost of the surveys (if any), the title
examination costs, the owner’s and lender’s title insurance premiums and the
cost of any endorsement to the title policies, any charges for the Escrow Agent,
Buyer’s attorneys’ fees, and any other charges incurred by Buyer. The provisions
of this Section 10 shall survive the Closing.

11. BROKERS.

(a) Seller has employed and/or dealt with ARC Realty, LLC (the “Seller’s
Broker”) in connection with this transaction. At Closing, if and only if this
transaction is consummated, Seller shall pay the Seller’s Broker a commission of
four percent (4%) of the Purchase Price.

(b) Seller and Buyer each warrant and represent to the other that, with the
exception of the Seller’s Broker identified herein or identified as set forth
above, such party has not employed or dealt with a real estate broker or agent
in connection with the transaction contemplated hereby. Seller and Buyer
covenant and agree, each to the other, to indemnify the other against any loss,
liability, costs, claims, demands, damages, actions causes of action, and suits
arising out of or in any manner related to the alleged employment or use by the
indemnifying party of any real estate broker or agent other than the Seller’s
Broker identified herein.

This Section 11 shall survive the Closing and any termination of this Agreement.

12. REMEDIES

Subject to the Bankruptcy Requirements, in the event that Seller fails to comply
with or perform any of the covenants, agreements or obligations to be performed
by Seller under the terms and provisions of this Agreement, then the Buyer shall
be entitled to elect, as its sole and exclusive remedy (i) to terminate this
Agreement, upon which the Deposit shall be refunded to Buyer, and the parties
shall have no further rights hereunder, except as to matters which expressly
survive as set forth in this Agreement or (ii) to seek specific performance of
this Agreement, provided any action for specific performance is brought within
sixty (60) days of the alleged default. Buyer waives any and all other remedies
it may have in law and/or in equity. Under no circumstances shall Buyer be
entitled to sue Seller or any of Seller’s principals, officers, partners or
members for

 

-6-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

damages, and Buyer specifically hereby waives the right to sue, and covenants
not to sue, Seller or any of Seller’s principals, officers, partners or members
for damages. Buyer acknowledges that Buyer’s agreements in this Section 12 are a
material inducement for Seller to enter into this Agreement and without which
Seller would not have entered into this Agreement.

Unless excused by the Bankruptcy Requirements, if the Buyer shall fail to make
any payment or deposit when due or to comply with or perform any of the
covenants, agreements, or obligations to be performed by Buyer under the terms
and provisions of this Agreement, then Seller shall, as its sole and exclusive
remedy, have the Deposit as full liquidated damages. In view of the difficulty
of accurately estimating Seller’s actual damages in the event of a default
hereunder by Buyer, and in recognition that it is impossible more precisely to
estimate the damages to be suffered by Seller upon a default by Buyer, the
parties have agreed that the Deposit shall be paid to Seller not as a penalty,
but as full liquidated damages pursuant to applicable law; furthermore, such
amount constitutes a good faith and reasonable estimate of the potential damages
arising from a default by Buyer hereunder.

Nothing in this Section 12 shall limit a party’s indemnification obligations
under this Agreement or Buyer’s restoration obligation in Section 21 of this
Agreement. The provisions of this Section 12 shall survive Closing.

13. NOTICES.

All notices, demands, requests and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered personally, or
delivered by overnight courier, or mailed by first class, registered or
certified mail, return receipt requested, postage prepaid, or delivered by email
(provided that a notice delivered by email shall promptly thereafter be
delivered by one of the other methods permitted in this Section 13), as follows:

 

in the case of Seller:

  

Fred’s Stores of Tennessee, Inc.

  

2001 Bryan Street, Suite 1150

  

Dallas, TX 75201

  

Attn: Kenny Lipschutz

  

Telephone: 914-980-9685

  

Email: klipschutz@fredsinc.com

with a copy to Seller’s attorneys:

   Kasowitz Benson Torres LLP   

1633 Broadway

  

New York, New York 10019-6799

  

Attn: Adam L. Shiff and Robert M. Novick

  

Email: ashiff@kasowitz.com

  

            rnovick@kasowitz.com

and:

     

Bradley Arant Boult Cummings LLP

  

One Federal Place

 

-7-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

  

1819 5th Ave North

  

Birmingham, AL 35203

  

Attn: Dawn Helms Sharff

  

Telephone: 205-521-8200

  

Email: dsharff@bradley.com

in the case of Buyer:

     

R.A. Wilson Enterprises, Inc.

  

128 Harmony Park Circle, Suite 201

  

Hot Springs, Arkansas 71913

  

Attn: Rick A. Wilson

  

Telephone:501.276.2267

  

Email: rick@wilent.net

with a copy to Buyer’s attorney:

   Larry Yancey   

Telephone:501.276.2267

  

Email: larryy@wilent.net

in the case of Escrow Agent:

   First American Title Insurance Company   

6 Concourse Parkway, NE Suite 2000

  

Atlanta, Georgia 30328

  

Attn: Angie Yarbrough

  

Telephone: (770) 390-6513

  

Email: ayarbrough@firstam.com

or at such other address as the party may specify from time to time by written
notice to the other party. Any such notice, request, consent or other
communication shall be deemed received at such time as it is actually delivered
(if personally delivered) or sent by e-mail (if delivered by e-mail), on the
first business day following an overnight delivery, or on the fifth business day
after a mailing, as the case may be. Rejection or other refusal by the addressee
to accept, or the inability of a party to deliver because of a changed address
of which no notice was given, shall be deemed receipt of the notice sent. Any
party hereto may change the address for receiving notices hereunder by notice
sent in accordance with the terms of this Section 13. Notice may be given by
counsel on behalf of either party.

14. SUCCESSORS AND ASSIGNS; ASSIGNMENT.

All terms of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by the parties hereto and their respective legal
successors and assigns. This Agreement may not be assigned by Buyer without the
written consent of Seller.

 

-8-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

15. GOVERNING LAW; CONSENT TO JURISDICTION.

This Agreement is intended to be performed in the States where the Property is
located and shall be governed and construed in all respects in accordance with
the laws of, applicable to, the States where the Property is located, except to
the extent superseded by or inconsistent with U.S. Bankruptcy law applicable to
the Seller’s Chapter 11 Cases In the event of any dispute arising out of or
under this Agreement, including the Exhibits annexed hereto, that pertains to a
specific portion of the Property, each party shall irrevocably submit to (a) the
exclusive jurisdiction of the Bankruptcy Court, and (b) the appropriate court of
the State where such portion of the Property is located, if and only if,
following commencement of litigation, it is determined by the Bankruptcy Court
that it cannot exercise jurisdiction.

16. CAPTIONS.

The captions of this Agreement are inserted for convenience or reference only
and not to define, describe or limit the scope or the intent of this Agreement
or any term hereof.

17. CHANGES AND MODIFICATIONS; CHANGES AND INCORPORATIONS OF PRIOR AGREEMENTS.

This Agreement may not be orally changed, modified or terminated; it supersedes
any and all prior understandings and/or letter agreements; other matters of
similar nature shall be deemed to be of no force or effect in the interpretation
of this Agreement, it being intended that this Agreement represents the entire
understanding of the parties. No waiver of any provision hereof shall be valid
unless in writing and signed by a party against whom it is to be enforced. This
Agreement may not be amended except by written instrument executed by Buyer and
Seller or by the terms of the Sale Order.

18. WAIVER.

No failure of either party to exercise any power given hereunder to insist upon
strict compliance with any obligations specified herein, and no custom or
practice at variance with the terms hereof, shall constitute a waiver of any
party’s right to demand strict compliance with the terms hereof; provided,
however, that any party may, at its sole option, waive any requirement, covenant
or condition herein established for the benefit of such party without affecting
any of the other provisions of this Agreement.

19. FURTHER ASSURANCES.

Seller and Buyer each agree to execute and deliver to the other such further
documents and instruments as may be reasonable and necessary in furtherance of,
and to effectuate the intent of, the parties as expressed by the terms and
conditions hereof.

20. ATTORNEYS’ FEES.

If either party commences an action against the other to enforce any of the
terms hereof, or because of the breach by either party of any of the covenants,
terms or conditions hereof, each party shall bear its own attorneys’ fees,
costs, and expenses.

 

-9-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

21. CONDITION OF PROPERTY.

(a) Buyer agrees to accept the transfer and conveyance of the Property by Seller
without any warranty or representation concerning the quantity, quality, or
condition or the Property or Seller’s interest therein, the availability of
water, water pressure, sewer, sewer capacity, rock, poor soils, endangered
species, specimen trees, utilities or necessary governmental authorizations, or
any other matter not expressed in this contract for sale. Buyer is accepting the
Property “AS IS” with all faults. Seller will not make any investigation of the
condition of the Property. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES GIVEN TO
BUYER IN CONNECTION WITH THE SALE OF THE SUBJECT PROPERTY. SELLER DOES HEREBY
DISCLAIM ANY AND ALL WARRANTIES OF MERCHANTABILITY AND FITNESS THAT MAY BE DUE
FROM SELLER TO BUYER. BUYER HEREBY FOREVER DISCHARGES, DEFENDS, ACQUITS,
RELEASES, WAIVES AND HOLDS SELLER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
CAUSES OF ACTION OR LIABILITIES RELATING TO THE PROPERTY WHATSOEVER.

(b) The provisions of this Section 21 shall survive Closing.

22. EMINENT DOMAIN.

If, after the Effective Date and prior to Closing, Seller receives notice of the
commencement or threatened commencement of eminent domain or other like
proceedings against any store constituting a portion of the Property, Seller
shall promptly give written notice thereof to Buyer. In the event of any eminent
domain or other like proceedings, Buyer shall close the transaction contemplated
hereby in accordance with its terms but subject to such proceedings, in which
event the Purchase Price shall not be reduced but Seller shall assign to Buyer
Seller’s rights in any condemnation award or proceeds attributable to the
affected store.

23. TIME OF ESSENCE.

TIME IS OF THE ESSENCE IN THIS AGREEMENT.

24. SURVIVAL.

Except as otherwise provided herein, the terms and provisions of this Agreement
shall not survive Closing or termination of this Agreement.

25. CONSTRUCTION.

Each party hereto acknowledges that all parties hereto participated in the
drafting of this agreement and consulted with its own legal counsel in
connection therewith. Accordingly, this Agreement shall not be construed more
strictly against any one party.

 

-10-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

26. ACCEPTANCE.

The offer by the first party to execute this Agreement to sell or buy the
Property shall terminate unless this Agreement is accepted and executed by the
other party within five (5) business days after the offer is made.
Notwithstanding the preceding, all of the Seller’s obligations shall be
conditioned by the Bankruptcy Requirements.

27. EXHIBITS.

The Exhibits referred to herein and attached to this Agreement are incorporated
herein by full reference.

28. COUNTERPART EXECUTION.

This Agreement may be executed in separate counterparts, and copies delivered
electronically, by PDF or facsimile shall be deemed originals. It shall be fully
executed when each party whose signature is required has signed and delivered to
the other at least one counterpart even though no one counterpart contains the
signatures of all the parties. Once Buyer and Seller have each signed at least
one counterpart of this Agreement, this Agreement shall constitute a valid and
binding agreement between Buyer and Seller even though this Agreement has not
yet been signed by Escrow Agent.

29. SEVERABILITY.

The invalidity or unenforceability of a particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.

30. BUSINESS DAY CONVENTION.

Should any time period provided in this Agreement expire on a Saturday, Sunday
or legal holiday, such time period shall automatically be extended to the next
date that is not a Saturday, Sunday or legal holiday.

31. ESCROW AGENT. The Deposit and any other money deposited in escrow hereunder
(collectively, the “Escrowed Funds”) shall be held by Escrow Agent in escrow
upon the following terms and conditions:

(a) It is agreed that the duties of Escrow Agent are purely ministerial in
nature, and that Escrow Agent shall incur no liability whatever except for
willful misconduct or gross negligence so long as Escrow Agent has acted in good
faith. Seller and Buyer release Escrow Agent from any act done or omitted to be
done by Escrow Agent in good faith in the performance of Escrow Agent’s duties
hereunder.

(b) Escrow Agent shall be under no responsibility in respect to any of the
monies deposited with it other than faithfully to follow the instructions herein
contained. Escrow

 

-11-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Agent may consult with counsel and shall be fully protected in any actions taken
in good faith, in accordance with the advice of counsel. Escrow Agent shall not
be required to defend any legal proceedings which may be instituted regarding
this escrow or any escrow instructions unless requested to do so by Seller and
Buyer and indemnified to the satisfaction of Escrow Agent against the cost and
expense of such defense. Escrow Agent shall not be required to institute legal
proceedings of any kind. Escrow Agent shall have no responsibility for the
genuineness or validity of any document or other item deposited with Escrow
Agent, and shall be fully protected in acting in accordance with any written
instructions given to Escrow Agent hereunder and believed by Escrow Agent to
have been signed by the proper parties.

(c) Escrow Agent assumes no liability under this Agreement except that of a
stakeholder. If there is any dispute as to whether Escrow Agent is obligated to
deliver the escrow monies, or as to whom that sum is to be delivered, Escrow
Agent shall not be obligated to make any delivery of the sum, but in such event
may hold the sum until: (i) receipt by Escrow Agent of any authorization in
writing signed by all the persons having an interest in such dispute, directing
the disposition of the sum, or in the absence of such authorization until the
determination of the rights of the parties in an appropriate proceeding or
(ii) the Escrow Agent receives a certified copy of a final nonappealable
judgment of a court of competent jurisdiction directing the release and delivery
of the escrow monies in which event the Escrow Agent shall then release and
deliver the escrow monies in accordance with said direction. Upon making
delivery of the moneys in the manner provided for in this Agreement, Escrow
Agent shall have no further liability in its capacity as Escrow Agent in this
matter.

(d) Escrow Agent has executed this Agreement to confirm that Escrow Agent is
holding (drafts are subject to collection) and will hold the Escrowed Funds in
escrow pursuant to the provisions of this Agreement. All interest earned on the
Escrowed Funds shall be for the benefit of Buyer unless and until such interest
is delivered to Seller in accordance with the terms of this Agreement. Buyer and
Seller agree to execute such documents as Escrow Agent may reasonably request in
connection with Escrow Agent acting in such capacity and holding and investing
the Deposit.

32. CONFIDENTIALITY.

Seller may publicly file a copy of this Agreement with the Bankruptcy Court,
provide a copy of this Agreement to other parties in interest in the Chapter 11
Cases, and may publicly announce its terms. Any press releases, public
statements or other public disclosures by Buyer of this transaction or the terms
of this transaction shall be subject to the prior written consent of Seller and
Seller’s approval of the content thereof, which provision shall survive Closing.

33. REPRESENTATIONS

A. Seller’s Representations and Warranties; Qualifications and Limitations.
Subject to the qualifications and limitations set forth at the end of this
Section, Seller represents and warrants to Buyer that as of the date of this
Agreement (unless otherwise stated below):

 

-12-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

(i) Subject to the applicable provisions of the Bankruptcy Code, Seller is a
duly formed and validly existing corporation organized under the laws of
Delaware and is in good standing.

(ii) Subject to the applicable provisions of the Bankruptcy Code and any other
conditions of the Bankruptcy Requirements, Seller has the full legal right,
power and authority to execute and deliver this Agreement and all documents now
or hereafter to be executed by it pursuant hereto, to consummate the transaction
contemplated in this Agreement, and to perform its obligations under this
Agreement and such documents. The person signing this Agreement on behalf of
Seller is authorized to do so.

Said warranties and representations shall survive Closing for three (3) months.

B. Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that as of the date of this Agreement:

(i) Buyer is a duly formed and validly existing corporation organized under the
laws of Arkansas and is in good standing.

(ii) Buyer has the full legal right, power and authority to execute and deliver
this Agreement and all documents now or hereafter to be executed by Buyer
pursuant to this Agreement (collectively, the “Buyer’s Documents”), to
consummate the transaction contemplated hereby, and to perform its obligations
hereunder and under Buyer’s Documents.

(iii) Neither the entering into of this Agreement nor the consummation of this
sale will constitute a violation or breach by Buyer of any contract or other
instrument to which it is a party, or to which it is subject, or by which any of
its assets or properties may be affected, or a violation or breach of any
judgment, order, writ, injunction or decree issued against or imposed upon
Buyer, or to Buyer’s knowledge, will result in a violation of any applicable
law, order, rule or regulation of any governmental authority.

(iv) Buyer is entering into this Agreement in “good faith” within the meaning of
section 363(m) of the Bankruptcy Code, without collusion, at arm’s length, and
is not an Insider as that term is defined in section 101 of the Bankruptcy Code.

34. EXCHANGE. Each party shall cooperate with the other and shall execute any
and all documents necessary to allow such party (or its affiliates) to
effectuate the conveyance of the Property as an exchange under Section 1031 of
the Internal Revenue Code; provided, however, that at no time shall the
cooperating party be required to take title to real estate other than the
Property or incur any obligations other than those set forth elsewhere in this
Agreement. The exchanging party shall pay all reasonable costs which may be
incurred by the cooperating party in connection with such tax free exchange, and
the exchanging party shall indemnify the cooperating party and hold it harmless
from any loss, cost, damage, expense or liability incurred in connection
therewith.

 

-13-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

35. BANKRUPTCY APPROVAL. The parties acknowledge and agree that this Agreement
is subject to the Bankruptcy Requirements and entry of a Sale Order.

36. STALKING HORSE BID CONTINGENCY.

(a) Auction. In accordance with the Bidding Procedures Order, Seller may sell
the Property (a) at an auction (the “Auction”) as more specifically set forth in
the Bidding Procedures Order and (b) pursuant to and in accordance with a Sale
Order.

(b) Other Bids. Buyer acknowledges that, pursuant to the Bidding Procedures
Order, Seller will solicit bids from one or more other prospective purchasers
for the sale of some or all of the Property in accordance with the procedures
set forth in the Bidding Procedures Order. The winning bidder at the Auction
will be the successful bidder (“Successful Bidder”). The winning bidder shall be
selected in the exercise of the Seller’s business judgment.

(c) Bid Process. If Buyer is the Successful Bidder at the Auction and the
Bankruptcy Court approves the sale contemplated by this Agreement, the parties
shall close in accordance with the terms of this Agreement. If Buyer is the
Successful Bidder at the Auction but the Bankruptcy Court does not approve the
sale contemplated by this Agreement through no fault of Buyer, Seller shall have
the right to terminate this Agreement, in which event the Deposit shall be
returned to Buyer, and this Agreement shall terminate, and the parties shall
have no further obligations hereunder, except as to matters which expressly
survive as set forth in this Agreement. If Buyer is not the Successful Bidder at
the Auction, Seller may determine that the Buyer is the next highest or
otherwise best bid, as determined in Seller’s sole discretion (“Back-Up
Bidder”). In the event the Successful Bidder fails to close on the sale of the
Property within the time parameters approved by the Bankruptcy Court (unless
extended by agreement of the Seller in its sole discretion to the extent it is
permitted to grant any such extension), Seller shall retain the Successful
Bidder’s deposit and Seller will be released from its obligation to sell the
Property to the Successful Bidder, and the Seller may then sell the Property to
the Back-Up Bidder approved by the Bankruptcy Court at the hearing respecting
the Sale Order. In such instance the Back-Up Bidder shall in accordance with its
last bid at Auction, pay as the purchase price for the Property, the amount of
the Back-Up Bid, (receiving credit for its deposit), and all closing costs
payable by the purchaser, upon the close of escrow for the sale.

(d) Break-Up Fee. Subject to the approval of the Bankruptcy Court, in the event
that this Agreement is terminated because Buyer is not the Successful Bidder or
Back-Up Bidder or the Bankruptcy Court does not approve the sale, as described
in Section 36(c), in consideration for Buyer having expended considerable time
and expense in connection with this Agreement and the negotiation thereof,
Seller shall pay Buyer, in accordance with the terms hereof and the Bidding
Procedures Order, a break-up fee in an amount equal to $142,500.00 (the
“Break-Up Fee”) plus the amount of actual, documented, out-of-pocket expenses
incurred by Buyer in connection with the transactions contemplated hereby in an
amount not to exceed $50,000.00 (together with the Break-Up Fee, the
“Termination Cost”).

 

-14-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have set
their hands and seals hereto as of the day and year indicted next to their
signatures.

 

BUYER: R.A. WILSON ENTERPRISES, INC. By:   /s/ Rick A. Wilson Name:   Rick A.
Wilson Title:   CEO Date:   10/8/2019 | 4:20 PM CDT

[SIGNATURES CONTINUED ON NEXT PAGE]

 

-15-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

SELLER: FRED’S STORES OF TENNESSEE, INC. By:   /s/ Joe Anto Name:   Joe Anto
Title:   CEO Date:   10/8/2019

[SIGNATURES CONTINUED ON NEXT PAGE]

 

-16-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

Escrow Agent hereby agrees to comply with Sections 2 and 31 of this Agreement.

 

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:   /s/ Ashley Armstrong
Name:   Ashley Armstrong Title:   Title Officer Date:   October 9, 2019

 

-17-

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “A”

Property Information

 

Street Address

  

City

   State      Zip  

13210 N WINTZELL AVE

   BAYOU LA BATRE      AL        36509  

24 CAMDEN BYP

   CAMDEN **      AL        36726  

17916 HIGHWAY 280

   DADEVILLE      AL        36853  

2146 S OATES ST

   DOTHAN      AL        36301  

505 NORTH MAIN ST

   OPP **      AL        36467  

1302 HIGHWAY 64 E

   AUGUSTA      AR        72006  

611 HIGHWAY 65 S

   DUMAS      AR        71639  

6027 HIGHWAY 67

   HASKELL **      AR        72015  

110 N MAIN ST

   MALVERN      AR        72104  

103 DAWSON ST

   MARKED TREE      AR        72365  

601 N ST JOSEPH

   MORRILTON      AR        72110  

614 S MAIN ST

   NASHVILLE      AR        71852  

1705 MALCOLM AVE

   NEWPORT      AR        72112  

1324 W KEISER AVE

   OSCEOLA      AR        72370  

303 E MAIN ST

   PIGGOTT      AR        72454  

2809 S CAMDEN RD

   PINE BLUFF      AR        71603  

624 S ROCK ST

   SHERIDAN      AR        72150  

1110 E ANTIGO ST

   STAMPS      AR        71860  

606 E BROADWAY ST

   WEST MEMPHIS      AR        72301  

320 HIGHWAY 14 S

   YELLVILLE      AR        72687  

1718 S WAUKESHA ST

   BONIFAY      FL        32425  

726 N DOWNING

   GLENNVILLE      GA        30427  

204 E KELLY ST

   SYLVESTER      GA        31791  

603 E WASHINGTON ST

   HAYTI      MO        63851  

107 N MERIDIAN ST

   ABERDEEN      MS        39730  

441 N 4TH ST

   BALDWYN      MS        38824  

475 HIGHWAY 6 E

   BATESVILLE      MS        38606  

504 N 2ND ST

   BOONEVILLE      MS        38829  

229 N UNION ST

   CANTON      MS        39046  

300 S PEARL ST

   CARTHAGE      MS        39051  

456 HIGHWAY 24 E

   CENTREVILLE      MS        39631  

236 DESOTO AVE

   CLARKSDALE      MS        38614  

520 CENTRAL AVE

   COLDWATER      MS        38618  

1960 VETERANS MEMORIAL BLVD

   EUPORA      MS        39744  

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

237 WOODLAND DR

   FOREST      MS        39074  

813 W PARK AVE

   GREENWOOD      MS        38930  

148 W VAN DORN AVE

   HOLLY SPRINGS      MS        38635  

1618 DELAWARE AVE

   MCCOMB      MS        39648  

126 MAIN ST W

   NEW ALBANY      MS        38652  

7105 HIGHWAY 305 N

   OLIVE BRANCH      MS        38654  

109 DUNCAN ST

   WATER VALLEY      MS        38965  

515 E MAIN ST

   WEST POINT      MS        39773  

603 MIDDLETON RD

   WINONA      MS        38967  

1528 S LAFAYETTE ST

   SHELBY      NC        28152  

2404 WEST BLVD

   CHESTERFIELD      SC        29709  

518 E GREER ST

   HONEA PATH      SC        29654  

1755 DECHERD BLVD

   DECHERD      TN        37324  

2549 N CENTRAL AVE

   HUMBOLDT      TN        38343  

230 E GAY ST

   LEBANON      TN        37087  

16280 HWY 64

   SOMERVILLE      TN        38068  

2045 HWY 45 BYPASS

   TRENTON      TN        38382  

1405 S HOME ST

   UNION CITY      TN        38261  

801 TURKEY CREEK TRL

   BRIDGEPORT      TX        76426  

218 WATSON BLVD

   DAINGERFIELD      TX        75638  

618 N MAIN ST

   JACKSBORO      TX        76458  

1000 S MAIN ST

   MC GREGOR      TX        76657  

 

**

There is a lease agreement with respect to these properties.

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “B”

Wiring Instructions

(to be provided by Escrow Agent)

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “C”

Form of Special Warranty Deed

After Recording Return to:

SPECIAL WARRANTY DEED

THIS INDENTURE, made as of the              day of                 , 2019, is by
FRED’S STORES OF TENNESSEE, INC., a Delaware corporation (the “Grantor”), in
favor of                              (“Grantee”).

WITNESSETH, Grantor for and in consideration of the sum of TEN DOLLARS ($10.00)
AND OTHER GOOD AND VALUABLE CONSIDERATION, cash in hand paid, the receipt of
which is hereby acknowledged, has bargained, sold and does by these presents
bargain, sell, remise, release, and forever quitclaim to Grantee all the right,
title, interest, claim or demand which Grantor has or may have had in and to all
that tract of land, if any, described on Exhibit A attached hereto and made a
part hereof.

Together with all the rights, members and appurtenances to the said described
premises in anywise appertaining or belonging.

TO HAVE AND TO HOLD the said described premises unto Grantee, so that neither
Grantor nor any other person or persons claiming under Grantor shall at any
time, claim or demand any right, title or interest to the aforesaid described
premises or its appurtenances.

This Deed and the warranty of title contained herein are made expressly subject
to the items set forth on Exhibit B attached hereto and made a part hereof.

Grantor will warrant and forever defend the right and title to the Property unto
Grantee against the lawful claims of all persons claiming by, through, or under
Grantor.

(The words “Grantor” and “Grantee” include all genders, plural and singular, and
their respective heirs, successors and assigns where the context permits.)

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

IN WITNESS WHEREOF, Grantor has signed and sealed this Deed as of the day and
year above written.

 

FRED’S STORES OF TENNESSEE, INC.,

a Delaware corporation

By:                                                        (Seal) Name:  
                                                      Title:  
                                                     

[NOTE – APPROPRIATE FORM OF AUTHENTICATION

AND NOTARY ACKNOWLEDGEMENT TO BE INSERTED,

TOGETHER WITH ANY STATE PRESCRIBED REVISIONS]

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit A to Exhibit “C”

Legal Description

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit B to Exhibit “C”

Permitted Exceptions

 

1.

All taxes and assessments for the year 2019 and subsequent years, not yet due
and payable.

 

2.

All easements, restrictions, reservations, encumbrances and other matters
appearing of record.

 

3.

Zoning and building laws and other ordinances affecting the Property.

 

4.

All matters that would be disclosed by an accurate survey and inspection of the
Property.

 

5.

Easements or other uses of the Property not visible from the surface, or
easements or claims of easements, not shown by the public records.

 

6.

Rights or claims of parties in possession.

 

7.

Any claim to (a) ownership of or rights to minerals and similar substances,
including but not limited to ores, metals, coal, lignite, oil, gas, uranium,
limestone, clay, rock, sand, and gravel located in, on, or under the Property or
produced from the Property, whether such ownership or rights arise by lease,
grant, exception, conveyance, reservation, or otherwise, and (b) any rights,
privileges, immunities, rights of way, and easements associated therewith or
appurtenant thereto, whether or not the interests or rights in (a) or (b) appear
in the public records.

 

8.

[Insert additional exceptions from Title Commitment]

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “D”

Form of Seller’s Affidavit

SELLER’S AFFIDAVIT

Personally appeared before me the undersigned deponent,
                                    , who, first being duly sworn, deposes and
says on oath that he/she is the                                      of FRED’S
STORES OF TENNESSEE, INC., a Delaware corporation (the “Grantor”), and in such
capacity is authorized to make this affidavit, and does further depose and say
under oath, to the best of his/her knowledge and belief but without independent
investigation, the following:

THAT, subject to the Permitted Title Exceptions set forth on Exhibit “B”
attached hereto, no liens, encumbrances, covenants or restrictions affecting
that certain tract or parcel of land described on Exhibit “A” attached hereto
and any improvements thereon (the “Property”) have been created by acts of the
Grantor during any time that the Grantor has held fee simple title to the
Property; and

THAT, any improvements or repairs made on the Property at the behest of the
Grantor during the ninety-five (95) days immediately preceding this date have
been fully paid for or will be paid for when due, and there are no outstanding
bills incurred for labor or materials used in making improvements or repairs on
the Property which were suffered or incurred by the Grantor, or for services of
architects, engineers, or registered surveyors incurred by the Grantor in
connection therewith; and

THAT, apart from brokers (if any) engaged by the Grantor for the sale of the
Property, the fees or commissions of which brokers will be paid concurrently
with the consummation of the transaction for which this Affidavit is given, no
brokers have been engaged by the Grantor with regard to the sale of the
Property; and

THAT, the deponent makes this affidavit for the purpose of inducing its
purchaser to purchase the Property and to induce a title insurance company to
issue its policy or policies of title insurance with respect to the Property.

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Sworn to and subscribed

before me this                  day of

                                                    (Seal)

                                 , 20        .

  

_____________________, not individually

  

but solely as the                                  of

                                                    

Fred’s Stores of Tennessee, Inc.

Notary Public    (NOTARY SEAL)    My Commission Expires:   

                                                 

  

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “A” to Exhibit “D”

Legal Description of the Property

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “B” to Exhibit “D”

(Permitted Title Exceptions)

 

1.

All taxes and assessments for the year 2019 and subsequent years, not yet due
and payable.

 

2.

All easements, restrictions, reservations, encumbrances and other matters
appearing of record.

 

3.

Zoning and building laws and other ordinances affecting the Property.

 

4.

All matters that would be disclosed by an accurate survey and inspection of the
Property.

 

5.

Easements or other uses of the Property not visible from the surface, or
easements or claims of easements, not shown by the public records.

 

6.

Rights or claims of parties in possession.

 

7.

Any claim to (a) ownership of or rights to minerals and similar substances,
including but not limited to ores, metals, coal, lignite, oil, gas, uranium,
limestone, clay, rock, sand, and gravel located in, on, or under the Property or
produced from the Property, whether such ownership or rights arise by lease,
grant, exception, conveyance, reservation, or otherwise, and (b) any rights,
privileges, immunities, rights of way, and easements associated therewith or
appurtenant thereto, whether or not the interests or rights in (a) or (b) appear
in the public records.

 

8.

[Insert additional exceptions from Title Commitment]

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

Exhibit “E”

Form of Assignment of Lease

ASSIGNMENT OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is made this
                 day of             , 2019 (the “Effective Date”), by and
between FRED’S STORES OF TENNESSEE,      INC. (“Assignor”), and
                                                 ,         a
                                 (“Assignee”), with respect to the following
matters:

RECITALS

Assignor and Assignee entered into that certain Purchase and Sale Agreement
dated as of                                     , 2019 (“Agreement”), respecting
the sale of the Property (as defined in the Agreement). Unless otherwise
indicated herein, all capitalized terms in this Assignment shall have the
meaning ascribed to them in the Agreement.

Pursuant to the Agreement, Assignor has agreed to assign to Assignee and
Assignee has agreed to accept and assume, all of the interest of the “landlord”
in and to that certain lease agreement described on Exhibit A (the “Lease”).

AGREEMENT

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:

Assignor hereby assigns, sells, transfers, sets over and delivers unto Assignee
as of the Effective Date all of Assignor’s right, title and interest in and to
the Lease.

Assignee hereby assumes the performance of all of the terms, covenants and
conditions imposed upon Assignor as landlord under the Lease, but only to the
extent first accruing and arising on or after the Effective Date.

Assignor hereby agrees to indemnify and hold harmless Assignee, Assignee’s
agents and Assignee’s and their successors and assigns from and against any and
all claims, losses, liabilities and expenses, including reasonable attorneys’
fees, suffered or incurred by Assignee by reason of any breach by Assignor prior
to the Effective Date of any Assignor’s obligations under the Lease.

Assignee hereby agrees to indemnify and hold harmless Assignor, Assignor’s
agents and Assignor’s and their successors and assigns from and against any and
all claims, losses, liabilities and expenses, including reasonable attorneys’
fees, suffered or incurred by Assignor by reason of any breach by Assignee from
and after the Effective Date of any of Assignee’s obligations under the Lease.

 

PSA (Bulk Stores)



--------------------------------------------------------------------------------

DocuSign Envelope ID: 190D9D78-EA02-4B8F-ADBC-6703FD7559F2

 

In the event of the bringing of any action or suit by a party hereto against
another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including actual attorneys’ fees and costs.

This Assignment may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of Tennessee.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

 

ASSIGNOR:     ASSIGNEE: FRED’S STORES OF TENNESSEE, INC.    
___________________________________,     a ______________________________ By:  
_________________________________     By:   _________________________________

Name:   ______________________________     Name:  
______________________________

Title:   ________________________________     Title:  
________________________________

Date:   _______________________________________     Date:  
_______________________________________

 

PSA (Bulk Stores)